Title: To George Washington from Major General Benjamin Lincoln, 23–24 January 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General
            Charles town [S.C.] Jany 23d[–24] 1780
          
          I had a few days since the honor of your favor of the 12th Ulto by Colo. Laurens—announcing that the Virginia line were ordered to this department, than which nothing could be more acceptable, saving that of their not being needed—their speedy arrival is an event most ardently wished for.
          By our late accounts from Philadelphia, and from a large ship being seen off this bar on the 10th with troops on board, said to be from New York to Savannah, we are led to believe that the enemy will be early reinforced in Georgia—from that idea, and from a belief that this town will be the object, which will claim their first attention—I have requested the Governor of this State to order into Augusta a number of his Militia to relieve the continental troops there—all of which I mean to draw, as soon as

possible, into such posts as will facilitate their being thrown suddenly to a point.
          I find my self greatly embarrassed to know what ground to occupy—for, if we draw them into this town, or in its vicinity and the enemy should attempt the same route as the last year, we shall lose the advantages of opposing them at the several strong passes between this town and the Savannah—If we should throw the troops near that river, from an idea that the enemy will cross it, and instead of that they should take shipping and land between us and this town, they will shut us out of it—the consequenc⟨e⟩ of which would, I think, be its loss—besides, if we keep the troops near this town and the enemy should land Northward of the bar, they will, in that case, probably reach Haddrel’s point before us and thereby fort Moultrie will be in danger—If we divide our few troops there will be danger that we shall be beaten in detachment.
          It is my dear sir among my first misfortunes that I am not near enough to your Excellency to have the advantage of your advice and direction—but this I cannot enjoy—I feel my own insufficiency and want of experience—I can promise you nothing but a disposition to serve my country—If this town should be attacked, as now threatned, I know my duty will call me to defend it as long as opposition can be of any avail—I hope my inclination will coincide with my duty.
          If the enemy mean seriously to attack this town, I think, previous thereto they will have their emissaries in the back part of this country to stimulate the Indians, and the unfriendly to acts of hostility—we have therefore to guard against their baneful influence as much as possible—for this purpose it is necessary that we at all times keep a body of men in arms near the inland fronteirs—I have requested the Governor of North Carolina immediately on the attack of this town to embody a number of militia, and march them towards the frontiers of his State, where there are many disaffected people—as they would not only quell any disturbance there, but in case they should not be needed for that purpose, they might march this way and serve as a reinforcment to us.
          Two of ours and the french frigates are going out to see what discoveries they can make—they would have gone sooner but

the french ships had not water over the bar, and ours were out of repair.
          I have requested the Governor of Virginia to order shoes, stockings, and other clothing to be supplied the troops on their march, and that he would forward clothing here for their future supply—I wish, if you approve of the application, that you would support it.
          I am very sorry that Colonel Laurens, after waiting a number of days, could not get a passage by water as he expected, for thereby my letter to you, instead of being the first, was long detained and the consequence was that You received the information of our raising the seige before Savannah from Congress when you ought to have had it from me—Though I was in hopes that I had given too great evidence of my atteachment to you, to believe that it was from a designed neglect, yet I could not so fully rely on the Candor of the world, and was afraid that it would be construed to my disadvantage, and that some might attempt to persuade your Excellency that I have not really that attachment & esteem which I have always expressed I hope no such attempt has been made for nothing could be more injurious.
          24th Since I began this letter, what was before conjecture is now nearly reduced to a certainty—Vizt that the enemy mean a descent on this State which probably will happen soon— yesterday a vessel was decoyed into this harbour, by a tender to our continental frigates, bound from New York to Savannah in company with a fleet of about ninety sail bound to that port, convoyed by the following ships Viz. three 74 three 64 one 54 one forty & one frigate—The Europe Russel, Roebuck, Robust, Renoun, Rainsonible, Defiance, Romulus & Perseus—she was seperated from the fleet off Cape Hatterass in a storm about twenty days since—she has on board a few bales of clothing some horse furniture &c. but the whole as it is said of inconsiderable amount passengers in her one Lieutenant & one Ensign in the British service besides other passengers and five privates in Robinson’s corps.
          This news has induced me to write to Governo[r] Jefferson, & Governor Caswell requesting them to give every possible Assistance to facilitate the march of the troops ordered from the main army to reinforce this. I have the honor to be my dear

General with the greatest regard & esteem you[r] Excellen[c]ys most Obt servant
          
            B. Lincoln
          
        